        Case 1:16-cr-00643-NRB Document 225 Filed 07/22/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
--------------------------------X
UNITED STATES OF AMERICA,

             - against -                        MEMORANDUM AND ORDER

ROBERTO ARCE,                                    16 Cr. 643-2 (NRB)

                Defendant.
--------------------------------X
NAOMI REICE BUCHWALD
UNITED STATES DISTRICT JUDGE


       Roberto Arce, through his counsel, has filed a renewed motion

for compassionate release from FCI Jesup.                Mr. Arce bases his

renewed motion on two changed circumstances.               First, while FCI

Jesup had no reported cases of COVID-19 when he filed his initial

motion, 177 of its inmates now have the disease.                  See COVID-19

Cases,     BOP,      https://www.bop.gov/coronavirus/index.jsp           (last

visited July 21, 2020).         Second, Mr. Arce is one of those 177

inmates, and FCI Jesup has accordingly placed him in medical

isolation.     ECF No. 224 ¶ 7.

       The purpose of granting compassionate release based on the

threat of COVID-19 is, in the vast majority of cases, to reduce

the probability that a defendant who is particularly susceptible

to severe illness from the disease contracts it by releasing him

from   a   setting    that   engenders   its   spread.     That    purpose   is

inapposite, however, where, as here, a defendant has already

contracted the disease.         One court has stated, and another has
      Case 1:16-cr-00643-NRB Document 225 Filed 07/22/20 Page 2 of 2



implied, that in such a scenario, the Court should consider whether

there are extraordinary and compelling circumstances warranting a

reduction in sentence based on the defendant’s “present need for

medical treatment and the adequacy of the treatment that he is

receiving.”   United States v. Zubkov, 14 Cr. 773 (RA), --- F.Supp.

3d ----, 2020 WL 2520696, at *3 (S.D.N.Y. May 18, 2020); see United

States v. Russo, No. 16 Cr. 441 (LJL), 2020 WL 1862294, at *8

(S.D.N.Y. Apr. 14, 2020).        Mr. Arce, who is 44 years old and

suffers from no medical condition that increases his risk of severe

illness from COVID-19, does not assert that he is severely ill

from COVID-19, or that FCI Jesup cannot provide him treatment

sufficient to meet his medical needs while he battles the disease.

     Mr.   Arce’s   renewed   motion     for   compassionate   release   is

accordingly denied, and the Clerk of Court is respectfully directed

to terminate the motions pending at ECF Nos. 215 and 224.

           SO ORDERED.

Dated:     New York, New York
           July 22, 2020

                                         ____________________________
                                             NAOMI REICE BUCHWALD
                                         UNITED STATES DISTRICT JUDGE




                                   -2-
